           Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 1 of 7




 1    DUANE MORRIS LLP                          DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)            L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                    Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)           wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                   Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                        Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                   mcgaudet@duanemorris.com
     Telephone: 650.847.4146                    David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                    Admitted Pro Hac Vice
                                                dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                           John R. Gibson (GA SBN 454507)
     Joseph A. Powers (PA SBN 84590)            Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                      jrgibson@duanemorris.com
     japowers@duanemorris.com                   Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)          Admitted Pro Hac Vice
     Admitted Pro Hac Vice                      jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                  1075 Peachtree NE, Suite 2000
     30 South 17th Street                       Atlanta, GA 30309
10   Philadelphia, PA 19103                     Telephone: 404.253.6900
     Telephone: 215.979.1000                    Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     CISCO SYSTEMS, INC.
13
                               IN THE UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                         SAN JOSE DIVISION
16
      FINJAN, INC., a Delaware Corporation,       Case No.: 5:17-cv-00072-BLF-SVK
17
                          Plaintiff,              CISCO SYSTEMS, INC.’S REPLY IN
18                                                SUPPORT OF ITS MOTION FOR LEAVE
            v.                                    TO SUPPLEMENT STEPHEN L.
19                                                BECKER’S EXPERT REPORT ON
                                                  DAMAGES
20    CISCO SYSTEMS, INC., a California
      Corporation,                                 Date:        September 17, 2020
21                                                 Time:        9:00 a.m.
                          Defendant.               Courtroom:   3, 5th Floor
22                                                 Judge:       Hon. Beth Labson Freeman
23

24

25

26

27

28

         DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                       ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 2 of 7




 1          Finjan does not dispute that Cisco acted diligently in seeking to supplement Dr. Becker’s

 2   report with the newly created documents and information related to the Acquisition. Nor does

 3   Finjan dispute that it was aware of these facts long before they were made public and discovered by

 4   Cisco. Instead, Finjan’s Opposition is based on its desire to prevent the jury from hearing facts that

 5   undermine Finjan’s claim for damages. Finjan argues that the Acquisition is irrelevant and

 6   inadmissible because: (1) the “nature” of the Acquisition “as an acquisition of a patent owner and its

 7   lawsuits” and the fact that some patents expired; (2) the “financial landscape” at the time of the

 8   Acquisition due to the COVID-19 pandemic; and (3) the fact Dr. Becker does not change his

 9   affirmative opinion as a result of the Acquisition. At best, each of these arguments goes to the

10   weight, not the admissibility, of the information in Dr. Becker’s supplementation, which can be

11   explored through cross-examination. Moreover, in its attempt to convince the Court that the

12   Acquisition is irrelevant to damages in this case, Finjan contradicts the positions it took when

13   advocating for the admission of the settlement agreements and post-grant proceedings that it deems

14   helpful to its damages case. Indeed, the arguments in Finjan’s Opposition would equally bar the

15   very evidence on which Finjan’s damages claim is based, which Finjan’s damages expert relies on

16   under the “book of wisdom.” Dr. Becker’s supplement provides the complete picture that rebuts

17   Finjan’s damages expert. Just as the jury will hear about litigation-influenced license agreements

18   and the non-institution of IPRs as part of Finjan’s damages claim – both of which occurred many

19   years after the hypothetical negotiation – it must also hear the effective purchase price of Finjan’s

20   patents (including the patents-in-suit) that necessarily include all of the rights that would have been

21   conveyed at the hypothetical negotiation (plus many more).

22   I.     FINJAN’S ARGUMENTS GO ONLY TO THE WEIGHT OF THE EVIDENCE
23          A.      The Acquisition’s Nature and Inclusion of Expired Patents Go To Weight
24          First, Finjan argues that the “nature” of the Acquisition “as an acquisition of a patent owner

25   and its ongoing litigations demonstrates that it is not relevant to the hypothetical negotiation.” Opp.

26   at 3. Cisco’s opening brief cited several cases finding that the sale or valuation of the plaintiff

27   and/or the patents years after the hypothetical negotiation is relevant to the damages analysis. See,

28   e.g., Spectralytics, Inc. v. Cordis Corp., 650 F. Supp. 2d 900, 914 (D. Minn. 2009), aff'd in part,
                                                         1
          DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                        ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 3 of 7




 1   vacated in part, 649 F.3d 1336 (Fed. Cir. 2011); Comcast Cable Commc’ns, LLC v. Sprint

 2   Commc’ns Co., LP, 262 F. Supp. 3d 118, 144-146 (E.D. Pa. 2017); Pers. Audio, LLC v. Apple, Inc.,

 3   No. 9:09CV111, 2011 U.S. Dist. LEXIS 83746, 2011 WL 3269330, at *10 (E.D. Tex. 7/29/11);

 4   Oracle Am., Inc. v. Google Inc., 2012 WL 877125, at *3 (N.D. Cal. 3/15/12); (citing Lucent Techs.,

 5   Inc. v. Gateway, Inc., 580 F.3d 1301, 1333–34 (2009)). Finjan ignores these cases.

 6          Instead, Finjan cites two District of Delaware cases, United Access Techs., LLC v. AT&T

 7   Corp., 2020 WL 3128269 (D. Del. 6/12/20) (“UAT”) and In re ChanBond LLC, 2020 WL 550786

 8   (D. Del. 2/4/20). UAT relates to whether discovery into the funder of litigation is appropriate; it does

 9   not address the admissibility of the acquisition price of an entity or its patent portfolio. The facts of

10   that litigation confirm the distinction between the question of litigation funding versus the relevance

11   of an acquisition event. Some of the undersigned counsel is quite familiar with that litigation based

12   on their representation of the CenturyLink defendants (CenturyTel and Qwest) in a consolidated

13   UAT case. There actually was an acquisition event in that litigation (namely, a predecessor sold all

14   of its patents to the plaintiff after they had expired), both the AT&T and CenturyLink defendants

15   referenced it in their damages reports (and AT&T relied on it), but plaintiff (UAT) did not even file

16   a damages Daubert motion. Gaudet Decl., ¶¶ 2, 3. In sum, the UAT case supports Cisco, not Finjan.

17          Likewise, In re: ChanBond (which also relates to a litigation funder) does not support Finjan.

18   Although Finjan cites the case for the proposition that the acquisition of a patent holder can never be

19   relevant to the hypothetical negotiation, the Court actually distinguished between (i) anything that is

20   litigation/settlement-related (whether a specific settlement agreement or an agreement to buy a

21   holding company whose only assets are the patents and a potential recovery from ongoing litigation)

22   versus (ii) licensing transactions with no litigation history or settlement overtone. ChanBond, at *6.

23   The Court found that a licensing transaction is preferred over the litigation/settlement-related

24   transaction, as the latter is not as comparable to the hypothetical negotiation. Id. In this case,

25   however, both damages experts are already relying on settlement agreements, and thus the

26   ChanBond approach that litigation/settlement-related agreements are automatically out does not

27   work. Further, this Court has already taken a broad view of relevance to the hypothetical negotiation

28   via the “book of wisdom,” including post-grant review proceedings and litigation-induced licenses.
                                                      2
         DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                       ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 4 of 7




 1   Dkt. 640 at 15, 18. Although Finjan argues that the Acquisition agreement “included considerations

 2   well-beyond the existence of the patents-in-suit,” the same is true of the settlement agreements

 3   (which are litigation-induced portfolio-wide licenses) that both experts are relying on, and Dr.

 4   Becker’s analysis takes all of these facts into account.

 5          Moreover, there is a supposition in the ChanBond Court’s analysis that is untrue in this case.

 6   Namely, that the transaction “is an agreement between two parties who want to be on one side of

 7   that transaction, that of the licensor.” ChanBond, at *6. Here, the Acquisition was a market auction

 8   in which anyone could participate – entities that wanted to be a licensor and had no intention of

 9   practicing the patent or entities whose primary motivation was to be a licensee (as they would have

10   something equivalent to an exclusive license). Dkt. 683-9 at Item 4. Among that entire pool, the

11   maximum value was a reflection of what anyone – including potential licensee entities – would pay.

12          Second, Finjan argues that the Acquisition is irrelevant to a reasonable royalty because “four

13   out of five of the patents-in-suit expired between the date of the hypothetical negotiation and the

14   [Acquisition].” Opp. at 3. This is a red-herring. It is evident from the public documents that the

15   Acquisition conveyed the rights to enforce all of Finjan’s patents (including the expired patents) and

16   to collect past and future damages, and the Acquisition price reflects the value attributed to those

17   rights. In other words, the Acquisition included all rights that Finjan is asserting against Cisco, and

18   these are the same rights the jury will be asked to value at trial. Moreover, if the expiration of

19   patents extinguished their relevance, then there would be no trial in this case on 4 of the 5 patents.

20   Of course, expiration does not mean irrelevance; rights still exist, including the possibility of

21   recovering past damages going back in time prior to expiration if the patent holder has not sacrificed

22   those rights. This is because, as the Federal Circuit confirmed, a license is just an agreement not to

23   sue; it is not the conveyance of an affirmative right to practice. TransCore, LP v. Elec. Trans.

24   Consultants Corp., 563 F.3d 1271, 1275 (Fed. Cir. 2009) (“It follows, therefore, that a patentee, by

25   license or otherwise, cannot convey an affirmative right to practice a patented invention by way of

26   making, using, selling, etc.; the patentee can only convey freedom from suit.”). Expired patents still

27   have value in the market transaction. But, if Finjan is correct that expiration means irrelevance, then

28   the same could be said about the non-institution IPR decisions in the ’844 and ’494 Patents. Those
                                                       3
         DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                       ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 5 of 7




 1   patents expired three weeks after the Complaint was filed, and the IPR decisions were not until a

 2   year-and-half later; yet, Finjan persuaded the Court to allow them under the “book of wisdom.”

 3          B.      COVID-19 Does Not Render the Acquisition Irrelevant

 4          Finjan argues that the Acquisition is irrelevant because the “financial landscape of the

 5   [Acquisition] agreement is vastly different from that of a hypothetical negotiation in 2012 and 2014

 6   ….” Opp. at 3. As an initial matter, Finjan’s reliance on LaserDynamics, Inc. v. Quanta Computer,

 7   Inc., 694 F. 3d 51 (Fed. Cir. 2012), and Odetics, Inc. v. Storage Tech. Corp., 185 F.3d 1259 (Fed.

 8   Cir. 1999) – and its suggestion that the mere passage of time between the hypothetical negotiation

 9   and a later-executed agreement automatically renders that agreement irrelevant – is belied by

10   Finjan’s reliance on settlement agreements executed as recently as 2018 and 2019 (i.e., four to seven

11   years after the hypothetical negotiation). As for the pandemic, Finjan’s arguments are unsupported

12   by evidence or logic and, at best, they go to weight, not admissibility. Finjan never explains exactly

13   why COVID-19 would have a significant impact on the value of its business. For example, Finjan is

14   not a retail business whose revenue is impacted by a pandemic. Likewise, the postponement of two

15   trial dates by several months within litigations whose tracks (including appeals) can take many years

16   could not change the price substantially. This is why Finjan’s SEC filings make clear the pandemic

17   was not an impetus for Finjan’s decision to sell its company and patent portfolio. Dkt. 683-9 at 13-

18   24. In 2018, long before the pandemic, Finjan began meeting with “potential transaction partners”

19   and entities regarding acquiring Finjan, including Fortress. Id. Indeed, in 2019, Fortress repeatedly

20   reduced its offer price to acquire Finjan based on its diligence in 2018 and 2019. Id. at 13-20.

21   Nevertheless, if Finjan wants to make this excuse to the jury, Finjan can cross-examine Dr. Becker

22   and present its own evidence to establish any alleged financial impact of COVID-19. See Dkt. 640

23   at 18 (“it is true that the lump sum amount agreed upon in this agreement reflects the parties’ desire

24   to settle multiple lawsuits – but Cisco can address the litigation history behind the … agreement

25   during cross examination and ensure that the jury is presented with the proper context.”).

26          C.      The Acquisition Both Rebuts Finjan’s Damages Claim and Supports Dr.
                    Becker’s Affirmative Opinion, Making the Acquisition Highly Relevant
27
            Finjan incorrectly argues that Dr. Becker’s supplement is irrelevant because he did not
28
                                                        4
         DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                       ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 6 of 7




 1   change his opinion as a result of the Acquisition. Data points consistent with an expert’s opinion do

 2   not become irrelevant simply because they support (instead of change) the expert’s number; they are

 3   additional evidence as to why the expert’s opinion should be accepted. Unless Finjan stipulates that

 4   the evidence is already so strong that no reasonable person could dispute Dr. Becker’s conclusion,

 5   then Cisco is entitled to put forth the strongest case available based on the evidence. Thus, while Dr.

 6   Becker’s opinion on the value of a license to Cisco for the patents-in-suit remains the same, the new

 7   information of the Acquisition provides substantial additional support for this opinion. This alone is

 8   a sufficient basis for this Court to allow Dr. Becker’s proposed supplement. In City of Pomona v.

 9   SQM N. AM. Corp., 866 F.3d 1060 (9th Cir. 2010) (which Finjan cited), the Ninth Circuit found that

10   the district court abused its discretion by denying the plaintiff’s request to submit a supplemental

11   expert report that reflected new information developed after the close of expert discovery. Id. at

12   1066-69. The Ninth Circuit found that, although the expert’s opinion did not change, the level of

13   support for his opinion increased based on the new information, which was “critical,” and expert

14   testimony must “reflect the current state of knowledge.” Id. at 1067. The new information further

15   proves that the opinions of Finjan’s expert are misguided and incorrect by orders of magnitude.

16   II.     FINJAN’S REMAINING OBJECTIONS FAIL
17           Finjan’s claim that Dr. Becker’s supplementation “serves only to further Cisco’s attempts to

18   disparage Finjan” is unfounded. Finjan was acquired. The acquirer paid a specific price. These are

19   facts, not misrepresentations or disparagements. That these facts cause Finjan to be so embarrassed

20   about its outsized damages claim that it would now label these facts as “disparagements” speaks

21   volumes. Nor will Dr. Becker’s supplementation mislead the jury, confuse the actual issue, waste

22   time, or result in undue delay. Two months remain before trial. The supplement is short and based

23   on information uniquely known to Finjan, reflecting the culmination of a process that began in 2018.

24   Finjan’s expert has ample time to prepare a rebuttal to this two-page supplement, and if depositions

25   are necessary, they can be done efficiently via videoconference. If Finjan believes it needs to

26   examine witnesses regarding the purported financial impact of the pandemic in order to provide

27   context for the Acquisition, it can do so, but that does not render Cisco’s discussion of the

28   Acquisition and Dr. Becker’s proposed supplement unduly prejudicial.
                                                   5
           DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                         ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 702 Filed 08/21/20 Page 7 of 7




 1
     Dated: August 21, 2020                   Respectfully submitted,
 2

 3                                            /s/ Matthew C. Gaudet
                                              Nicole E. Grigg (CA SBN 307733)
 4                                            negrigg@duanemorris.com
 5                                            2475 Hanover Street
                                              Palo Alto, CA 94304-1194
 6                                            Telephone: 650.847.4150
                                              Facsimile: 650.847.4151
 7
                                              L. Norwood Jameson (admitted pro hac vice)
 8                                            Email: wjameson@duanemorris.com
                                              Matthew C. Gaudet (admitted pro hac vice)
 9                                            Email: mcgaudet@duanemorris.com
                                              David C. Dotson (admitted pro hac vice)
10                                            Email: dcdotson@duanemorris.com
                                              John R. Gibson (admitted pro hac vice)
11                                            Email: jrgibson@duanemorris.com
                                              Jennifer H. Forte (admitted pro hac vice)
12                                            Email: jhforte@duanemorris.com
                                              1075 Peachtree Street, Ste. 2000
13                                            Atlanta, GA 30309
                                              Telephone: 404.253.6900
14                                            Facsimile: 404.253.6901

15                                            Joseph A. Powers (admitted pro hac vice)
                                              Email: japowers@duanemorris.com
16                                            Jarrad M. Gunther (admitted pro hac vice)
                                              Email: jmgunther@duanemorris.com
17                                            30 South 17th Street
                                              Philadelphia, PA 19103
18                                            Telephone: 215.979.1000
                                              Facsimile: 215.979.1020
19
                                              Attorneys for Defendant
20                                            CISCO SYSTEMS, INC.
21

22

23

24

25

26

27

28
                                              6
        DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF MTN FOR LEAVE TO SUPPLEMENT
                      ITS REPORT ON DAMAGES | CASE NO. 5:17-CV-00072-BLF-SVK
